The appeal is from a restraining order, as follows:
"This cause coming on for hearing, upon application of complainants, after notice to the respondent, R.L. Dowling, as Supervisor of Conservation of the State of Florida, and after the said R.L. Dowling communicating with the Court in connection herewith; and upon reading the Bill of Complaint, and upon consideration of the title and the several sections of Chapter 18676, Laws of 1937; it appearing that the complainants, upon the facts stated in the petition, are entitled to the relief prayed for;
"IT IS, THEREUPON, ORDERED, ADJUDGED AND DECREED; *Page 250 
That a temporary injunction be granted herein, enjoining the defendants C.E. Christensen, as Sheriff of Martin County, Florida, and R.L. Dowling as Supervisor of Conservation of the State of Florida, and their deputies, agents, servants and employees, respectively from enforcing the provisions of Chapter 18676, Laws of 1937, of the State of Florida, until the further order of this Court. This order shall become effective upon the filing in this Court complainant's bond in the sum of five hundred ($500.00) dollars, to be approved by the Clerk of this Court, and conditioned that complainants will pay all costs of court and damages that the State of Florida might sustain by the improper issuance of this temporary injunction."
The legislative Act, (Chapter 18676, Special Acts of 1937) under which respondents were assuming to proceed against the relators is set out in the opinion prepared by Mr. Justice CHAPMAN in this case. The Act is a special local Act. The legislative record fails to show compliance with Section 21 of Article III of the Constitution requiring proof of advertising but did provide for a referendum election.
The title of the Act limits its application to "the inside salt waters in Martin County, Florida," and to "any haul seine or drag net." The words "haul seine or drag net" have a definite meaning as used in connection with the fishing industry and such terms do not contemplate or include "cast nets, trammel nets, gill nets, pound nets" and many other nets in common use in the fishing industry. The words "inside waters" also have a definite and well known meaning. The term when used as in this Act means the waters inside of land barriers and excludes application to waters outside of land barriers.
Section 2 of the Act provides as follows:
"Section 2. It shall be unlawful for any person, firm *Page 251 
or corporation, to fish or cause to be fished any net or nets of any kind, except a common case net, within a radius of two miles from the center of St. Lucie Inlet in either the inside or outside waters of Martin County."
This is one of the prohibitory sections of the Act and it is contrary to and not confined to the definite limitations contained in the title to the Act.
Where the title of an Act restrictively expresses its subject and the subject dealt with in the body of the Act is correspondingly restricted, such title is constitutionally sufficient. West v. State, 50 Fla. 154, 39 So. 412; South Florida Trust Co. v. Miami Coliseum Corp., 101 Fla. 1351, 133 So. 334. But titles to bills must not be misleading or tend to avert inquiry as to the provisions of the Act. The title taken as a whole must be sufficient by fair intendment to cover the subject matter of the Act and must not be so worded as to mislead an ordinary mind as to the real purpose and scope of the enactment. State v. Burns, 38 Fla. 367, 21 So. 290; Sheip Co. v. Amos,100 Fla. 863, 130 So. 699; State v. Knott, 114 Fla. 120, 154 So. 143; Spencer v. Hunt, 109 Fla. 248, 147 So. 282.
So, the title to the legislative Act was so restrictive as to exclude the contrary provisions of Section 2 of the Act. As Section 2 contains a prohibitory clause and as its provisions cannot be read into the purview of the title of the Act, the provisions of that section must be held to be unconstitutional and of no force and effect.
It cannot be said that the infirmities of the Act were cured by the so-called referendum election because the record here shows that the notice to electors of the election was as misleading as was the title to the Act. The pertinent part of the resolution in this regard is:
"WHEREAS, The Legislature of the State of Florida, at its 1937 Session passed two (2) certain Acts relating to *Page 252 
fishing in Martin County, Florida, the title of which Acts are set out below, and
"WHEREAS, under the provisions of said Acts, it is the duty of the Board of County Commissioners of Martin County, Florida, to call an election in said County and submit same to the qualified voters thereof on December 6th, 1937, for the purpose of determining whether or not said Acts shall become effective in Martin County, Florida,
"NOW, THEREFORE, BE IT RESOLVED, by the Board of County Commissioners of Martin County, Florida, that an election be, and the same is hereby called and ordered held in Martin County, Florida, on December 6th, 1937, for the purpose of determining whether or not said Act shall become effective in Martin County, Florida
"BE IT FURTHER RESOLVED That the official ballot for such election shall be as follows:
"OFFICIAL BALLOT FOR SPECIAL ELECTION to be held in MARTIN COUNTY, FLORIDA, to determine whether or not a certain Act of the 1937 Session of the Legislature of Florida, the title of which is as follows:
                          "`HOUSE BILL NO. 2017
"`AN ACT MAKING IT UNLAWFUL FOR ANY PERSON, PERSONS, FIRM OR CORPORATION TO FISH OR CAUSE TO BE FISHED ANY HAUL SEINE OR DRAG NET IN ANY OF THE INSIDE SALT WATERS IN MARTIN COUNTY, FLORIDA, AND PROVIDING A PENALTY FOR VIOLATION OF THIS ACT AND SPECIFYING THE TERMS AND CONDITIONS IN WHICH THIS ACT SHALL TAKE EFFECT, AND REPEALING ALL LAWS IN CONFLICT HERETO,
"Shall become effective in Martin County, Florida.' *Page 253 
  "_________________________________________ For prohibiting seining.
  "_________________________________________ Against prohibiting seining.
"The voters shall make a cross mark before the word `For' or word `Against' in the above lines, indicating his choice."
So the electors were not advised that they were required to vote for or against the approval of an Act which prohibited "any person, firm or corporation to fish or cause to be fished, any net or nets of any kind, except a common case net, within a radius of two miles from the center of St. Lucie Inlet, in either the inside or outside waters of Martin County;" but they were only advised to vote for or against the approval of an Act which made it unlawful for "any person, persons, firm or corporation to fish or cause to be fished any haul seine or drag net in any of the inside salt waters in Martin County, Florida."
The two propositions are entirely different and the purported Section 2 of the Act is invalid.
Section 1 of the Act, however, which is as follows:
"It shall be unlawful for any person, persons, firm or corporation, to fish, or cause to be fished, any haul seine or drag net in any of the inside salt waters in Martin County, Florida" is within the purview of the title and the Act is a valid and workable law with the provisions of Section 2 eliminated.
So it is, the restraining order should be modified so as to enjoin the enforcement of the Act except insofar as the respondents act within the purview of Section 1 of the Act, and, when so modified, should stand affirmed.
Costs of the proceedings in this Court should be taxed *Page 254 
in equal amounts, one-half against the Appellants and the other half against the Appellees.
So ordered.
TERRELL, C.J., and THOMAS, J.J., concur.
WHITFIELD and BROWN, J.J., concur in opinion and judgment.
CHAPMAN, J., dissents.